Citation Nr: 0014127	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a disorder manifested 
by elevated cholesterol.

Entitlement to a higher rating for deep vein thrombosis (DVT) 
of the left leg, initially assigned a 10 percent evaluation, 
effective from December 1996.

Entitlement to a higher rating for status post surgery for a 
benign frontal meningioma with secondary memory disorder, 
initially assigned a 10 percent evaluation, effective from 
December 1996.

Entitlement to a higher rating for esophagitis, initially 
assigned a zero percent evaluation, effective from December 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1985 to December 
1996.  She also had prior service in the United States Army 
Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1997 and later RO decisions that denied service 
connection for a disorder manifested by an abnormal 
electroencephalogram (EEG), a disorder manifested by a 
positive purified protein derivation (of tuberculin) (PPD), a 
disorder manifested by high cholesterol, right knee pain, and 
left knee pain; granted service connection for DVT of the 
left leg and assigned a 10 percent rating for this condition, 
effective from December 1996; granted service connection for 
status post surgery for a benign frontal meningioma with 
secondary memory disorder and assigned a 10 percent 
evaluation for this condition, effective from December 1996; 
and granted service connection for esophagitis and assigned a 
zero percent evaluation for this condition, effective from 
December 1996.  In correspondence dated in September 1997, 
the veteran withdrew her appeal with the issues of service 
connection for a disorder manifested by positive PPD, right 
knee pain, and left knee pain.  38 C.F.R. § 20.204 (1999).  
At a hearing before the undersigned in August 1999, the 
veteran clarified her substantive appeal with regard to the 
issue of service connection for a disorder manifested by an 
abnormal EEG and stated that she was not seeking service 
connection for this finding as a separate disability, but 
considered it a manifestation of the residuals of the 
resection of the benign frontal meningioma.  Under the 
circumstances, the Board has classified the issues for 
appellate consideration in this case as shown on the first 
page of this decision.

The issue of entitlement to a higher rating for status post 
surgery for the benign frontal meningioma with secondary 
memory disorder will be addressed in the remand portion of 
this decision.

Some additional service medical records were received in 
April 2000.  They are not pertinent to the service connection 
claim, which turns on the question of current diagnosis, or 
to the DVT or esophagitis ratings, for which higher ratings 
are being granted based on post-service manifestations and a 
regulatory change.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of a chronic disability 
manifested by elevated cholesterol.

2.  The DVT of the left leg is manifested primarily by pain, 
persistent edema that is incompletely relieved by elevation, 
and stasis pigmentation; eczema, ulceration, or more severe 
symptoms of the DVT of the left leg are not found.

3.  The esophagitis is manifested primarily by recurrent 
epigastric distress, occasional regurgitation, and chest 
pain; dysphagia or pyrosis or other symptoms of epigastric 
distress producing considerable impairment of health are not 
found.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder 
manifested by elevated cholesterol is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a higher rating of 30 percent for DVT of 
the left leg, effective prior to January 12, 1998, are met; 
the criteria for a rating of 40 percent for DVT of the left 
leg, effective January 12, 1998, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Code 7121, effective 
prior to and as of January 12, 1998.

3.  The criteria for a higher rating of 10 percent for 
esophagitis, effective from December 1996, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.114, Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Disorder Manifested by Elevated 
Cholesterol

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a disorder manifested by elevated 
cholesterol; that is, evidence which shows that her claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If she has not presented 
such a claim, her appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The medical evidence shows that the veteran has elevated 
cholesterol.  VA reports of her outpatient treatment from 
1997 to 1999 show that she has hypercholesterolemia (excess 
cholesterol in the blood, Dorland's Illustrated Medical 
Dictionary 737 (25th ed. 1974)) and at a hearing in August 
1999 her testimony was to the effect that she treated this 
condition with Mevacor.  Elevated cholesterol or 
hypercholesterolemia is not a chronic disability for VA 
purposes.  This condition is considered a risk factor of a 
chronic disability or a symptom of a disability, but not a 
separate chronic disability in itself.  See 38 C.F.R. 
§ 3.303(b).  The medical evidence in this case does not show 
that the veteran's elevated cholesterol has been associated 
with a chronic disability.  A claim for service connection of 
a disability is not well grounded where the medical evidence 
does not show the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.

In this case, there is no competent (medical) evidence 
showing the presence of a chronic disability manifested by 
elevated cholesterol, and the veteran's claim for such a 
disorder is not plausible.  Therefore, the claim is denied as 
not well grounded.


II.  Entitlement to a Higher Rating for DVT of the Left Leg, 
Initially Assigned a 10 Percent Evaluation, Effective from 
December 1996

A.  Factual Background

The veteran had active service from August 1985 to December 
1996.

Service medical records show that the veteran underwent a 
medical board evaluation in December 1995.  The report of 
this evaluation notes a history of DVT of the left lower 
extremity in the setting of a resection of a meningioma.  The 
meningioma was located in the right frontal region and she 
had surgery for this condition in May 1991.  She suffered a 
postoperative DVT of the left lower extremity from the 
popliteal to the femoral vein.  She was treated with Heparin 
and switched to Coumadin for 6 months following this and then 
it was discontinued.  She had continued pain and swelling in 
the left leg, but a noninvasive study performed early in 1992 
reportedly was negative.  She had recurrent DVT and in May 
1994 she was restarted on Coumadin.  Subsequently, after an 
attempt to take her off estrogen replacement therapy was 
unsuccessful, it was not felt prudent to discontinue her 
Coumadin, but rather to continue her on lifelong 
anticoagulation therapy as long as she required hormonal 
treatment with estrogen.  

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions from 1997 to 
1999.  The more salient medical reports with regard to her 
claim for a higher rating for the DVT of the leg are 
discussed in the following paragraphs.

The veteran underwent VA medical examinations in January 
1997.  At a general medical examination, she gave a history 
of several episodes of blood clots in the left leg and that 
she was on a high dose of Coumadin.  She complained of 
swelling of the left leg.  She stated that the left leg hurt 
and throbbed, particularly if she stood for any length of 
time.  There was no recent erythema.  On examination of the 
left leg, there was marked edema and it was larger than the 
right leg.  No cords were noted.  The leg was not tender and 
there was no erythema.  Pulses were present, but diminished 
secondary to the edema.  The impression was DVT times 3 now 
on Coumadin therapy.

A private medical report of the veteran's treatment in June 
1997 shows that she was seen for pain and swelling of the 
left leg.  It was noted that she had pronounced swelling of 
the left leg that was worse than typical and accompanied by 
discomfort.  No other significant abnormalities were noted.

The veteran testified at a hearing in September 1997.  Her 
testimony was to the effect that the DVT of the left leg was 
more severe than currently rated.

The veteran testified before the undersigned in August 1999.  
She reported that she occasionally wore hosiery for the left 
leg symptoms and treated the condition with Coumadin.  She 
stated that elevation of the left leg did not always provide 
relief of the symptoms, and that her job required her to be 
on her feet a lot.  At the hearing, there was visible 
swelling of the left leg, as well as bluish discoloration and 
mottled brown areas, and the veteran complained of pain.

VA medical reports of the veteran's outpatient treatment from 
1997 to 1999 were received subsequent to the August 1999 
hearing.  These reports show that the veteran receives 
continuous anticoagulation treatment for DVT of the left leg.  
Color photographs of her left leg were received with these 
reports and show significant swelling of the left leg.  The 
following pertinent findings appear:  early venous stasis 
changes (8/97), left leg ecchymosis (10/98), venous stasis 
changes (12/98 and 2/99).  Sometimes edema is noted; 
sometimes not.


B.  Legal Analysis

The veteran's claim for a higher rating for the DVT of the 
left leg is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist her.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

With regard to the claim for an increased rating for the DVT 
of the left lower extremities, a 10 percent evaluation is 
warranted for unilateral phlebitis or thrombophlebitis of a 
leg which is not markedly increased on standing or walking.  
A 30 percent rating requires persistent swelling of a leg or 
thigh that is increased on standing or walking 1 or 2 hours, 
but is readily relieved by recumbency, with moderate 
discoloration, pigmentation or cyanosis; or moderate 
discoloration, pigmentation, and cyanosis or persistent 
swelling of an arm or forearm that is increased in the 
dependent position.  A 60 percent rating requires persistent 
swelling that subsides only very slightly and incompletely 
with recumbency and elevation in addition to pigmentation, 
cyanosis, eczema, or ulceration.  38 C.F.R. § 4.104, Code 
7121, effective prior to January 12, 1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (December 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Here, the new criteria afford a basis for a higher 
rating; moreover, the old criteria, with application of 
38 C.F.R. § 4.7, support a higher rating than that assigned, 
as described below.

A zero percent evaluation for post-phlebitic syndrome 
requires asymptomatic palpable or visible varicose veins.  A 
10 percent evaluation is warranted for intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating 
requires persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Code 7121, effective as of January 12, 1998.  The 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The testimony of the veteran at hearings indicates that her 
DVT of the left leg is more severe than rated and manifested 
primarily by stasis pigmentation, persistent edema, and pain, 
and that elevation of the leg does not always provide relief 
of the symptoms.  This evidence is supported by the medical 
evidence that indicates the presence of persistent edema and 
the treatment with high doses of Coumadin.  After 
consideration of all the evidence, the Board finds that a 
40 percent evaluation for the DVT of the left leg under the 
criteria of diagnostic code 7121, effective from January 12, 
1998, would best represent the veteran's current disability 
picture.  38 C.F.R. § 4.7.

The evidence, moreover, shows the presence of stasis 
pigmentation and swelling of the left leg that more nearly 
approximate the criteria for a 30 percent rating under 
diagnostic code 7121, effective prior to January 12, 1998.  
The swelling was not always apparent in the outpatient 
treatment records, and did not rise to the persistence and 
severity warranting a 60 percent rating under these criteria.

The provisions for a 40 percent rating for the DVT of the 
left leg under diagnostic code 7121, effective as of January 
12, 1998, may not be applied to assign a higher rating prior 
to the effective date of the revised regulation unless the 
regulation provides for retroactive application, and that is 
not found in this case.  Hence, the evidence supports 
granting a 40 percent evaluation for the DVT of the left leg, 
effective from January 12, 1998.  A higher rating under these 
criteria would require ulceration, which is not shown.


III.  Entitlement to a Higher Rating for Esophagitis, 
Initially Assigned a Zero Percent Evaluation, Effective from 
December 1996

A.  Factual Background

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions from 1997 to 
1999.  The more salient medical reports with regard to her 
claim for a higher rating for esophagitis are discussed in 
the following paragraphs.

At the VA general medical examination in January 1997, the 
veteran gave a history of chest pains.  She gave a history of 
esophagogastroduodenoscopy in 1996 that revealed esophagitis.  
She had no complaints with regard to this condition.  There 
was no nausea or vomiting, gastrointestinal bleeding or 
abdominal pain.  Her bowel movements were reported as normal.  
The impressions were mild esophagitis by history, well 
controlled on H2 blockers; and episode of chest pain, 
resolved, thought to be secondary to esophagitis.

A private medical report of the veteran's treatment in May 
1997 shows that she was seen for complaints of stomach 
cramping and vomiting.  No significant abnormalities were 
found.  The assessment was gastroenteritis.

At the hearing in September 1997, the veteran testified that 
she was treated for chest pain in service and that 
esophagitis was diagnosed.  A November 1997 hearing officer 
decision granted service connection for esophagitis.

At the August 1999 hearing, the veteran testified to the 
effect that she had chest pain that was more severe after 
eating certain foods.  She testified to the effect that she 
had occasional regurgitation and diarrhea associated with her 
esophagitis, and that she treated her epigastric distress 
with medication.

VA medical reports of the veteran's outpatient treatment from 
1997 to 1999 received after the August 1999 hearing show that 
she receives continuous treatment for gastroesophageal reflux 
disease (GERD) with chest pain.


B.  Legal Analysis

The veteran's claim for a higher rating for esophagitis is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist her.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The evidence indicates that the veteran's esophagitis is 
manifested primarily by symptoms similar to those caused by a 
hiatal hernia.  Under the circumstances, the esophagitis will 
be rating under the provisions of diagnostic code 7346.  
38 C.F.R. § 4.20 (1999).

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Code 7346.

The veteran's testimony indicates that she has chest pain 
associated with her esophagitis and that she takes medication 
for her epigastric distress, and the medical evidence 
supports her statements.  The medical evidence also indicates 
the presence of persistent epigastric distress, and the 
veteran's testimony indicates that she has occasional 
regurgitation.  After consideration of all the evidence, 
including the veteran's testimony, the Board finds that it 
supports the assignment of a 10 percent evaluation for the 
esophagitis under diagnostic code 7346.  The evidence shows 
manifestations of the disorder warranting this evaluation 
since the effective date of the claim.  Fenderson, 12 Vet. 
App. 119.


The medical evidence, however, does not show the presence of 
dysphagia, pyrosis or other symptoms of epigastric distress 
that produce considerable impairment of health to support a 
rating in excess of 10 percent for the esophagitis under 
diagnostic code 7346.  Hence, the claim supports granting a 
10 percent rating for the esophagitis, effective from 
December 1996, and no more.



ORDER

The claim for service connection for a disorder manifested by 
elevated cholesterol is denied as not well grounded.

A higher rating of 30 percent for DVT of the left leg, 
effective prior to January 12, 1998, and 40 percent effective 
from January 12, 1998, is granted, subject to the regulations 
applicable to the payment of monetary benefits.

A higher rating of 10 percent for esophagitis, effective from 
December 1996, is granted, subject to the regulations 
applicable to the payment of monetary benefits.



REMAND

The veteran maintains that she had an abnormal EEG in service 
and that she has neurological symptoms associated with her 
surgery for a benign frontal meningioma with secondary memory 
disorder.  At the hearing in August 1999, she stated that she 
had Bell's palsy as the result of this surgery, and Bell's 
palsy of the left side of the face was found at her VA 
neurological examination in January 1997.  A private medical 
report of her treatment in January 1997 notes a history of 
Bell's palsy 31 years ago.  The overall evidence leaves the 
Board uncertain as to the severity of the status post surgery 
for the benign frontal meningioma with secondary memory 
disorder, and as to the etiology of the Bell's palsy.  The 
duty to assist the veteran in the development of facts 
pertinent to this claim includes providing her with a 
contemporaneous medical examination that takes into account 
prior medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA neurological examination to determine 
the severity of the status post benign 
frontal meningioma resection with 
secondary memory disorder, and to obtain 
opinions as to the etiology of her Bell's 
palsy and as to the severity of the 
residuals of the tumor resection with 
secondary memory loss.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should give an opinion as to 
whether it is at least as likely as not 
that the resection of the meningioma 
caused the Bell's palsy or increased the 
level of severity of the Bell's palsy.  
If the service-connected resection of the 
meningioma aggravated the Bell's palsy, 
the level of disability attributable to 
such aggravation should be reported, that 
is the degree of disability over and 
above the degree of disability existing 
prior to the aggravation.  The examiner 
should support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed by the physician prior to the 
examination.

2.  After the above development, the RO 
should review the claim for a higher 
rating for status post surgery for the 
benign frontal meningioma with secondary 
memory disorder.  If action remains 
adverse to the veteran, she and her 
representative should be provided with an 
appropriate supplemental statement of the 
case.

The veteran and her representative should be afforded an 
opportunity to respond before the file is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



